      Case 2:18-cv-02116-KJM-CKD Document 6 Filed 12/07/18 Page 1 of 2


 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Jennifer Murray
 7

 8

 9                                 UNITED STATES DISTRICT COURT
10              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
11

12 JENNIFER MURRAY,                                    Federal Case No.: 2:18-cv-02116-KJM-CKD

13                 Plaintiff,

14        vs.                                          PLAINTIFF’S NOTICE OF VOLUNTARY
     LENDINGCLUB CORPORATION                           DISMISSAL OF DEFENDANT
15                                                     LENDINGCLUB CORPORATION,
                   Defendant.                          PURSUANT TO FEDERAL RULE OF
16                                                     CIVIL PROCEDURE 41(A)(1)

17

18

19 PLEASE TAKE NOTICE that Plaintiff Jennifer Murray, pursuant to Federal Rule of Civil

20 Procedure 41(a)(1), hereby voluntarily dismisses Defendant LendingClub Corporation as to all

21 claims in this action, with prejudice.

22          Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

23          41(a) Voluntary Dismissal

24          (1) By the Plaintiff

25                 (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and any

26                     applicable federal statute, the plaintiff may dismiss an action without a court

27                     order by filing:

28

                                                      1
                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
      Case 2:18-cv-02116-KJM-CKD Document 6 Filed 12/07/18 Page 2 of 2


 1                       a notice of dismissal before the opposing party serves either an answer or a
                                 motion for summary judgment.
 2
            Defendant LendingClub Corporation has neither answered Plaintiff’s Complaint, nor filed
 3
     a motion for summary judgment. Accordingly, the matter may be dismissed against it for all
 4
     purposes and without an Order of the Court.
 5

 6
     Dated: December 7, 2018                             Sagaria Law, P.C.
 7

 8                                            By:          /s/ Elliot W. Gale
                                                                    Elliot W. Gale
 9                                            Attorneys for Plaintiff
10                                            Jennifer Murray

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
